Citation Nr: 0704421	
Decision Date: 02/13/07    Archive Date: 02/22/07

DOCKET NO.  04-10 283	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been submitted to 
warrant reopening a claim of entitlement to service 
connection for venous insufficiency of the lower extremities.

2.  Entitlement to service connection for cerebral atrophy 
with bilateral lower extremity loss of balance.

3.  Entitlement to service connection for post traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S.M. Cieplak, Counsel


INTRODUCTION

The veteran served on active duty from January 26, 1968 to 
December 17, 1968.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, which denied the benefits sought.   

In December 2003, the veteran presented testimony during a 
hearing before RO personnel; a transcript of that hearing is 
of record.  In November 2006, the veteran presented testimony 
before the undersigned Veterans Law Judge during a hearing 
held at the RO; a transcript of that hearing is also of 
record.  During the hearing, the veteran submitted additional 
evidence with a waiver of initial RO consideration.  The 
Board accepts the additional evidence for inclusion into the 
record on appeal.  See 38 C.F.R. § 20.800 (2006). 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The petition to reopen a claim of service connection for 
venous insufficiency of both legs must be remanded for 
compliance with a recent decision from the United States 
Court of Veterans Appeals (Court).  Kent v. Nicholson, 20 
Vet. App. 1, 10 (2006).  The Court held, in part, that the 
VA's duty to notify a claimant seeking to reopen a claim 
preciously denied includes advising the claimant of the 
evidence and information that was necessary to reopen the 
claim and that the VA must notify the claimant of the 
evidence and information that is necessary to establish 
entitlement to the underlying claim for the benefit sought by 
the claimant.  It was further held that the VA must, in the 
context of a claim to reopen, look at the basis of the denial 
in the prior decision and to provide a notice letter to the 
veteran that describes what evidence would be necessary to 
substantiate that element or elements required to establish 
service connection that were found to be insufficient in the 
previous denial.  The notification letters provided to the 
veteran issued in connection with the veteran's claim to 
reopen the previously denied claim for service connection for 
venous insufficiency of both legs do not comply with the Kent 
ruling.

VA treatment records were last associated with the claims 
file in April 2003.  At his hearing before the undersigned in 
November 2006, the veteran indicated that he had been 
receiving continuing treatment and even that another 
appointment was pending for his leg disorders.  The United 
States Court of Appeals for Veterans Claims (hereinafter, 
"Court") has held that fulfillment of the VA's duty to 
assist includes the procurement and consideration of any 
clinical data of which the VA has notice even when the 
appellant does not specifically request that such records be 
procured.  Ivey v. Derwinski, 2 Vet. App. 320, 323 (1992). 

The Board additionally observes that the veteran has 
indicated that he has been receiving Social Security (SSA) 
disability benefits since 2004.  The RO has recognized the 
award of SSA benefits inasmuch as that award appears to have 
resulted in an adjustment to his VA pension benefits 
according to VA correspondence dated in April 2004.  
Notwithstanding, the record does not reflect that any efforts 
to obtain any records pertaining to that SSA claim and 
neither the documentation nor the medical evidence used to 
arrive at a determination is of record.  VA's duty to assist 
specifically includes requesting information from other 
Federal departments or agencies.  Murincsak v. Derwinski, 2 
Vet. App. 363 (1992).  The Board notes that it has been 
resolved in various cases, essentially, that although SSA 
decisions are not controlling for VA purposes, they are 
pertinent to the adjudication of a claim for VA benefits and 
VA has a duty to assist the veteran in gathering such 
records.  See Collier v. Derwinski, 1 Vet. App. 413 (1991); 
Murincsak, supra; Masors v. Derwinski, 2 Vet. App. 181 (1992) 
and Brown v. Derwinski, 2 Vet. App. 444 (1992).

Accordingly, the case is REMANDED for the following action:

1.  The RO should advise the veteran of 
what evidence would substantiate his 
request to reopen his claim for service 
connection for venous insufficiency of 
both lower extremities, last denied in 
an unappealed December 1982 rating 
decision.  Apart from any other notice 
requirements applicable under 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) the RO should comply with the 
Court's guidance in Kent and advise the 
veteran of the evidence and information 
that is necessary to reopen the claim 
and the evidence and information that 
is necessary to establish his 
entitlement to the underlying claim for 
service connection.  In doing so, the 
RO should advise the veteran of the 
element or elements required to 
establish service connection that were 
found to be insufficient at the time of 
the previous denial.

2.  The RO should contact the veteran and 
obtain the names, addresses and 
approximate date of treatment of all 
medical care providers, VA and non-VA, 
that treated the veteran for any of the 
claimed disorders from April 2003 to the 
present.  After the veteran has signed 
the appropriate releases, those records 
not already incorporated into the claims 
folder should be obtained and associated 
with the claims folder.  All attempts to 
procure records should be documented in 
the file.  If the RO cannot obtain 
records identified by the veteran, a 
notation to that effect should be 
inserted in the file.  The veteran and 
his representative are to be notified of 
unsuccessful efforts in this regard, in 
order to allow the veteran the 
opportunity to obtain and submit those 
records for VA review.  

3.  The Social Security Administration 
should be contacted and requested to 
furnish copies of all medical records 
pertinent to the veteran's award of 
disability benefits in 2004.  If 
medical evidence utilized in processing 
such claim is not available, the fact 
should be entered in the claims folder.

4.  After undertaking any other 
notification and/or development action 
deemed warranted (including VA medical 
examinations, if necessary), the RO 
should readjudicate the claims.  

5.  If the benefits sought on appeal 
remain denied, the RO must furnish to the 
veteran and any representative an 
appropriate SSOC that includes citation 
to and discussion of any additional legal 
authority considered, any additional 
evidence added to the claims file since 
the issuance of the last SSOC as well as 
clear reasons and bases for all 
determinations, and afford them the 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate 
consideration.

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication; it is not 
the Board's intent to imply whether the benefits requested 
should be granted or denied.  The veteran need take no action 
until otherwise notified, but he may furnish additional 
evidence and/or argument during the appropriate time frame.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


